Citation Nr: 1138993	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total rating for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active duty from October 1959 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that a claim for TDIU was initially denied in a July 2002 rating decision.  The Veteran did not file an appeal and that rating determination became final.  38 U.S.C.A. § 7105 (West 2002).  The Veteran filed a new claim for TDIU in November 2006 and the claim was readjudicated in a May 2007 rating decision.  The Veteran filed a timely appeal.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.
In view of the foregoing, the rating period for consideration of the issue on appeal of entitlement to a TDIU is from November 6, 2005.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are as follows: chronic nephritis with hypertension, evaluated as 80 percent disabling from November 10, 1999; and gout associated with chronic nephritis with hypertension, evaluated as 40 percent disabling from January 5, 2007.  

2.  The competent and probative evidence of record does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment throughout the rating period on appeal.


CONCLUSION OF LAW

The criteria for TDIU have not been met throughout the rating period on appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board concludes that the Veteran has been afforded appropriate notice under the VCAA.  The RO provided VCAA a notice letter to the Veteran in December 2006, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for TDIU and also provided Dingess notice.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The VCAA letter of December 2006 stated that he would need to give VA enough information about the records so that it could obtain them for him.  Finally, he was told what he was expected to provide.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran several VA examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Additionally, the examination reports are adequate to evaluate the Veteran's claim.  The examiner considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis 

A total disability rating for compensation purposes based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. § 3.340, 3.341, 4.16 (2011).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for chronic nephritis with hypertension, evaluated as 80 percent disabling from November 10, 1999; and gout associated with chronic nephritis with hypertension, evaluated as 40 percent disabling from January 5, 2007.  The Board notes that as the Veteran has at least one service-connected disability rated as at least 60 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  

The Veteran maintains that his service-connected disabilities render him unemployable.  While the Board acknowledges the Veteran's appellate assertions and his functional impairment due to his service-connected disabilities, it also points out that the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record shows that the Veteran retired somewhere between 2001 and 2004.  He worked as a bus driver.  

The Veteran was afforded a VA examination in January 2007.  The examiner reported that the Veteran had worked the last six or seven years as a long distance bus coach driver, but retired because his job was becoming harder and harder to do.  The Veteran reported that he needs to evacuate his bladder about every 15 minutes. However, during the one hour interview the Veteran did not go to the bathroom once.  The examiner noted that the Veteran had good urinary concentration and a normal size prostate and found that the Veteran should be able to be gainfully employed full time in a sedentary position with a certain element of ambulation.  

At a VA examination in April 2008, the examiner found that the Veteran did not have any period of incapacitation ordered by any of his doctors.  The Veteran reported working part-time the last four years, but stopped working about one year prior because his job was too stressful.  He felt that stress would sometimes set off gout attacks.  The examiner stated that the Veteran does not appear to have vocational limitations for sedentary work.  

The medical records consistently show that the Veteran would not be precluded from sedentary work.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities are sufficient to produce unemployability.  There is no evidence of record showing that his service-connected disabilities alone render him unable to maintain substantially gainful employment.  

Accordingly, the evidence preponderates against the claim and a grant of TDIU due to service-connected disabilities is not warranted.  38 C.F.R. § 4.16(b) (2008).


ORDER

Entitlement to TDIU throughout the rating period on appeal is denied.




____________________________________________
U. R. POWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


